125 F.3d 861
97 CJ C.A.R. 2226
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Marcos Alonzo DE LA CRUZ, Petitioner-Appellant,v.Donald A. DORSEY, Warden and Attorney General of the Stateof New Mexico, Respondents-Appellees.
No. 96-2116.
United States Court of Appeals, Tenth Circuit.
Oct. 6, 1997.

Before TACHA, HENRY and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
LUCERO, Circuit Judge.


1
Upon careful consideration of the record, the briefs of the parties, the district court's order, and the applicable law, we AFFIRM for substantially the reasons stated in the district court's order.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3